Citation Nr: 9904220	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-23 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a pulmonary disorder 
due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1956.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in May 1997 which denied the claimed benefits.  

In September 1997, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

The Board's April 1998 Remand pointed out that the record 
contains a July 1997 letter from the veteran's private 
physician, noting his longstanding history of severe chronic 
obstructive pulmonary disease (COPD), with chronic cough, 
sputum production and shortness of breath, with and without 
exertion.  The examiner indicated that the veteran had three 
years of asbestos exposure during service in the Navy in the 
mid-1950s where his duties included working on boilers.  He 
indicated that it was his professional opinion that the 
veteran had significant asbestos exposure during service and 
that that exposure contributed to his COPD.  However, the 
Board noted that the private physician did not furnish any 
clinical findings or laboratory data supporting his opinion.  
A recent chest x-ray was interpreted as showing no pleural 
abnormalities or acute process, and the record does not 
otherwise reflect a diagnosis of asbestosis.  Private 
pulmonary function test data, dated in July 1997, do not 
reflect an interpretation.  

Pursuant to the Board's Remand, a VA pulmonary examination 
was conducted in June 1998.  However, the examiner did not 
distinguish his opinion from the private physician's opinion, 
as requested by the Board, and did not provide any rationale 
for the opinion given, as opposed to giving a mere conclusory 
statement.  Therefore, that examination does not provide 
necessary information for the Board to consider the veteran's 
claim; an additional medical opinion is needed.  

Finally, a recent decision of the United States Court of 
Veterans Appeals held that "where remand orders of the Board 
or this Court are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, inasmuch as portions of the 
Board's April 1998 Remand were not completed by the VA 
examiner, the veteran's appeal is not yet ready for final 
appellate consideration.  

Accordingly, this case is again REMANDED for the following 
additional actions:  

1.  With any needed signed releases from 
the veteran, the RO should request up-to-
date copies of any examination or 
treatment, VA or non-VA, that the veteran 
has received for a pulmonary disorder.  
All records so received should be 
associated with the claims file.  

2.  The veteran should then be scheduled 
for an examination by a board certified 
specialist in respiratory diseases.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
special tests deemed necessary by the 
specialist, including x-ray studies and 
pulmonary function tests, should be 
completed.  The specialist's report 
should describe in detail the veteran's 
current pulmonary symptoms, as well as 
pertinent clinical and laboratory 
findings and diagnoses of any pulmonary 
disorder found to be present.  The 
specialist should also be requested to 
provide a medical opinion as to whether 
it is at least as likely as not that any 
pulmonary disorder found to be present is 
due to asbestos exposure during service.  
The opinion should be supported by 
reference to pertinent evidence in the 
claims file.  If the specialist's opinion 
differs from that of the veteran's 
private physician in July 1997 or from 
any other medical opinion in the claims 
file, the specialist should distinguish 
that opinion, to the extent possible.   

3.  The RO should review the file to 
ensure that the requested Remand actions 
have been satisfactorily completed, and 
should take any needed remedial action.  

4.  The RO should then again review the 
veteran's claim, considering all the 
evidence of record, particularly all the 
evidence added to the record subsequent 
to the September 1998 supplemental 
statement of the case.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a supplemental statement 
of the case concerning the new evidence 
and they should be given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with due 
process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 5 -


